                                                                     JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



TERNA RAMONE HATTEN,                     Case No. CV 18-06573-FMO (DFM)

         Petitioner,                     JUDGMENT

            v.

WARDEN CARR,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is dismissed for failure to prosecute,
and this action dismissed without prejudice.


Date: February 14, 2019                   __________/s/_________________
                                          FERNANDO M. OLGUIN
                                          United States District Judge
